Citation Nr: 1754238	
Decision Date: 11/28/17    Archive Date: 12/07/17

DOCKET NO.  05-37 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an increased rating in excess of 10 percent for a residual fracture right distal ulna.  


REPRESENTATION

Veteran represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

N.Yeh, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from March 1968 to April 1974 and from May 1975 to April 1977.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office in Roanoke, Virginia.  

In May 2013, the Board denied the Veteran's claim for increased rating for his residual fracture of the right distal ulna.  However, a Joint Motion for Remand was filed in January 2014 with the United States Court of Appeals for Veterans Claims (Court).  The Court subsequently ordered that the May 2013 Board decision be vacated and the matter be remanded for readjudication.  When the matter returned to the Board, it was remanded for further development in November 2014.  It was remanded again in April 2016 to afford the Veteran new examinations and medical opinion to adequately address the Veteran's range of motion.  It was remanded once more in February 2017 for missing treatment records, dating back to 2005. 

The Veteran testified at a Board hearing in December 2012.  A copy of the hearing transcript is associated with the record.  


FINDINGS OF FACTS

1.  During the appeal period, the Veteran's fracture of the right distal ulnar was manifested by pain, with no evidence of ulna impairment, bad alignment, bone loss, or deformity.  

2.  The Veteran's right arm carpal tunnel syndrome is not related to the Veteran's service connected residual fracture of the right distal ulnar.  

3.  The Veteran's neurological symptoms of the right upper extremity are not related to the Veteran's service connected residual fracture of the right distal ulnar.  
CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for a fracture of the right distal ulnar have not been met.  38 U.S.C.A. §§ 1115, 5107 (West 2014); 38 C.F.R. § 4.71a (Diagnostic Codes 5211, 5024).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist 

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim, and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103 (a), 5103A; 38 C.F.R. § 3.159 (b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The Veteran in this case is challenging the initial evaluation assigned following the grant for service connection for residual fracture of the right distal ulna.  Where an underlying claim has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated, and there is no need to provide additional § 5103 notice or prejudice from absent notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); VAOPGCPREC 8-2003 (Dec. 22, 2003).

The duty to assist the Veteran has been satisfied in this case.  The Veteran's service treatment records as well as all identified and available post-service medical records are in the claims file and were used to assess the Veteran's initial evaluation for his claim.  The Veteran was afforded VA examinations in connection with his claim in October 1996, June 2005, July 2009, February 2011, May 2015, and June 2016.  The Board finds that the VA examination reports are adequate to decide the case because it is predicated on a review of the claims file, as well as on an examination during which a history was solicited from the Veteran.  Moreover, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disability since he was last examined in June 2016.  See 38 C.F.R. § 3.327(a) (2017).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (noting that the passage of time alone, without an allegation of worsening, does not warrant a new examination); VAOPGCPREC 11-95 (April 7, 1995).

The Board also finds that there has been substantial compliance with the prior February 2016 remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  The Veteran's private and VA treatment records were consolidated and updated in the record for review.  Furthermore, the Veteran has not identified any available, outstanding records that are relevant to the claims decided herein.  Since the Board concludes that VA has fulfilled the duty to assist the Veteran in this case, there is no error or issue that precludes the Board from addressing merits of this appeal.  

II.  Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2017).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2017).  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2017).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2017).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where entitlement to compensation has been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where an appeal is based on an initial rating for a disability, however, evidence contemporaneous with the claim and the initial rating decision are most probative of the degree of disability existing when the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In either case, if later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, staged ratings may be assigned for separate periods of time.  Fenderson, 12 Vet. App. at 126; Hart v. Mansfield, 21 Vet. App. 505 (2007) (noting that staged ratings are appropriate whenever the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings).  When adjudicating a claim for an increased initial evaluation, the relevant time period is from the date of the claim.  Moore v. Nicholson, 21 Vet. App. 211, 215 (2007), rev'd in irrelevant part, Moore v. Shinseki, 555 F.3d 1369 (2009).  When adjudicating an increased rating claim, the relevant time period for consideration is the time period one year before the claim was filed.  Hart, 21 Vet. App. at 509.

Lay statements, such as those made by the Veteran, are considered to be competent evidence when describing the features or symptoms of an injury or illness. Falzone v. Brown, Vet. App. 398 (1995).  However, once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

The Veteran's right ulnar disability is evaluated under Diagnostic Code 5211-5024.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; 38 C.F.R. § 4.27.  Here, Diagnostic Code 5024 states that diseases under this diagnostic code will be rated as arthritis based on limitation of motion of the affected parts.  Diagnostic Code 5003 provides that degenerative arthritis is to be rated on the basis of limitation of motion of the affected joint under the appropriate diagnostic code for the specific joint or joints involved. When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic code, a rating of 10 percent is for application for each such major joint group or minor joint group affected by limitation of motion.  In the absence of limitation of motion, a 20 percent evaluation is provided where there is x-ray evidence of involvement of two or more major joints, or two of more minor joint groups with occasional incapacitating exacerbations. 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2017).  

Under Diagnostic Code 5211, a 10 percent rating is warranted when there is evidence of malunion of the ulna, with bad alignment; a 20 percent rating is warranted when there is nonunion in the lower half of the ulna; a 30 percent rating is warranted without loss of bone substance or deformity in the ulna; and a 40 percent rating is warranted for nonunion in the upper half, with false movement and loss of bone substance (1 inch or more) and marked deformity in the ulna.  38 C.F.R. § 4.71a, Diagnostic Code 5211.  

In his June 2005 VA examination, the Veteran reported pain that occurred in the middle of the night in his lower right arm, asserting that it is related to his ulnar fracture.  The VA examiner found that while there was some inflammation and tenderness, there was no abnormal right hand motion or deformity.  Physical examination revealed no crepitus, swelling, or laxity.  Even as the Veteran reported active and passive fatigue, the examiner found that no change between the results of this examination and the results of the VA examination conducted in 1996, which documented shoulder pain and arm stiffness.  The 1996 examination report made no medical connection between the ulnar and his arm stiffness.  The examiner concluded that with the exception of a cortical thickening in the area, the old healed fracture of the distal right ulnar shaft had remained unchanged.  As a result, RO continued the Veteran's noncompensable rating, explaining that an increased rating was not warranted unless there was malunion of the ulna with bad alignment.  

The Veteran underwent another VA examination in July 2009, where he maintained that his fractured right wrist had worsened.  He complained that his fingers would become numb, on and off, lasting for up to 30 minutes.  He also reported pain, rating it 8 out of 10, with locking on occasions.  There were no episodes of osteomyelitis, no active infections, and no hospitalization relating to his right ulna fracture.  Upon examination, the examiner noted that the fracture site measured at 5 centimeters above the right wrist.  He also noted deformity at the fracture site, with reports of tenderness anteriorly, posteriorly, laterally, and medially.  There was no abnormal motion, welling, crepitus, or laxity.  While the Veteran complained of instability, the examiner found no evidence of it.  There was also no indication of inflammation, dislocation or subluxation.  As required by Deluca, after a range of motion test, the examiner concluded that there was no decrease in the range of motion or joint function additionally limited by pain, fatigue, weakness, or lack of endurance after repetitive use of any joints tested.  The Veteran's x-rays results of the right forearm showed a remote healed fracture of his distal ulnar diaphysis in good anatomic alignment with slight medial displacement of the distal ulna relative to the proximal.  Compared to his June 2005 x-rays, the examiner found no changes.  In conclusion, the examiner diagnosed the Veteran with status post fracture of the distal right ulna with slight medial displacement.  While the scar tissue caused some decreased function of the right wrist, the examiner did not find any evidence of malunion or nonunion of the wrist.  

In February 2011, the Veteran was granted an increased rating of 10 percent pursuant to result of a February 2011 VA examination.  During the examination, the Veteran reported decreased manual dexterity, with problems lifting and carrying.  While the x-rays showed that the Veteran's healed fracture of the distal ulna had remained unchanged since October 1996, there was evidence that showed complaints of right arm pain associated with his ulna fracture.  The February 2011 VA examiner found that the Veteran was also suffering from degenerative joint disease of the right elbow and carpal tunnel syndrome.  However, he opined that neither condition was related to the Veteran's service connected ulnar fracture.  

In an April and June 2011 VA treatment record, it was documented that after a nerve conduction test, the physician noted an abnormal study where electrophysiological evidence to supported a mild to moderate right median neuropathy of the wrist.  In July 2012, the Veteran visited a private treatment facility after complaints of right wrist pain, specifically associated with parethesias in the small and ring fingers.  He reported weakness in his grip and difficulty with fine motor skills during the past several years.  Physical findings revealed evidence of the existing fracture of the right ulna at the junction of the mid and distal 3rd, measuring about 4 centimeters to the radial ulnar joint.  The physician however, affirmed that the fracture was well healed and was in acceptable alignment.  There is no evidence of malunion or nonunion.  

The Board denied the Veteran's claim in March 2013, reasoning that the Veteran failed to meet the criteria for an increased rating due to limitation of motion under Diagnostic Code 5206-5208, which provide disability ratings for various types of limited forearm motion.  See C.F.R. § 4.71a.  A Joint Motion for Remand was filed with the Court, asserting that the Board failed to provide an adequate statement of reasons and bases to support its conclusions that a higher rating under any of those Diagnostic Codes was not warranted, and that the VA examination on which the Board previously relied on failed to discuss the limitation of motion on the Veteran's joints attributable to pain.  The Joint Motion for Remand found that while the February 2011 VA examination discussed the Veteran's range of motion as to the right and left elbow/forearm and wrist, it did not adequately evaluate the additional limitation of motion that was caused by pain as well as any further limitation of motion following repetitive motion due to pain.  Therefore, if limitation of motion of the forearm is manifested by the Veteran's right ulna disability, as the Board previously implied, then any examination providing forearm limitation of motion findings is required.  Thus, a new examination was needed to address additional limitation of motion caused by pain and any further limitation of motion following repetitive motion due to pain.  

Pursuant to a November 2014 Board remand, the Veteran was scheduled for a VA examination in January 2015 to specifically conduct a range of motion test of the wrist and elbow.  There, the Veteran reported having functional loss or impairment of the elbow with pain with use.  Upon evaluation, the Veteran demonstrated normal range of motion in both his left and right elbow.  There was no pain with weight bearing or objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue.  After a repetitive use testing with at least three repetitions, the Veteran did not demonstrate additional functional loss or reduced range of motion.  Both his left and right elbow showed a flexion of 0 to145 degrees, extension of 145 to 0 degrees, supination at 0-85 degrees, and pronation at 0-80 degrees.  He also did not show additional pain, weakness, fatigability or incoordination significantly limited functional ability.  The examiner found that the Veteran experienced flare ups between 1 to 2 times, lasting about 10 minutes, on a weekly basis.  A muscle strength test showed that the Veteran's right elbow's flexion and extension had normal strength, scoring a 5 out of 5.  There was no ankylosis or muscle atrophy in either side of the Veteran's elbows.  

An examination of the hands showed normal range of motion in both hands and fingers.  There was no evidence of pain with use of either hands and no functional loss or loss of range of motion after repetitive testing.  The examiner also found no evidence of pain, weakness, fatigability, or incoordination.  A muscle strength test showed that both his hands had normal grip.  There was also no evidence of muscle atrophy or ankylosis.  Both the Veteran's right and left wrist showed no pain, weakness, fatigability or incoordination significantly limit functional ability with repeated use over a period of time.  There was no muscle atrophy and no ankylosis on both left and right side.  The examiner also found that the Veteran did not have flail joint, joint fracture, ununited fracture, malaligned fracture, or impairment of supination or pronation.  Unlike the left wrist, the Veteran's right wrist showed abnormal range of motion, with palmar flexion at 65 degrees, dorsiflexion at 70 degrees, ulnar deviation at 45 degrees and radial deviation at 45 degrees.  There was no evidence of weight bearing, localized tenderness, or functional loss.  After a muscle strength test, the Veteran demonstrated normal strength, scoring 5 out of 5 in both left and right wrist.  There is also no muscle atrophy or ankylosis.  The examiner found a minimal degenerative change at the base of the first metacarpal which is a common site for manifestations of degenerative joint disease in the wrist.  Overall the mineral content of the bones were normal.  However, in an April 2015 medical opinion addendum, the VA examiner found that the degenerative disease of the wrist is not related to the fractured ulna because the degenerative changes was seen at the base of the first metacarpal, which articulates with the radius, not ulnar.  

After his 10 percent disability rating continued, the Board remanded the matter again in April 2016 for a new examination.  In that remand, the examiner was requested to address the Veteran's neurological symptoms of the right upper extremity based on the Veteran's April 2014 VA treatment report and whether or not that condition is related to his service connected ulna fracture.  In that treatment record, the Veteran underwent a nerve conduction velocity testing, which showed a right median neuropathy with absent sensory response and slowed motor conductions in the forearm and right tardy ulnar palsy with 13 m/sec with 26% conduction decrement around the elbow.  The April 2016 Board remand found that the examiner failed to address that diagnosis.  Thus, the Veteran was afforded a new VA examination.  

In a June 2016 VA examination, the examiner found that the Veteran's neurological symptoms of the right upper extremity, shown in the April 2014 treatment record was not related to the Veteran's service connected residuals of a right distal ulna fracture.  The examiner explained that there is no nexus of care that establishes continuity of care of the Veteran's right carpal tunnel syndrome diagnosed in 2011 and the Veteran's service connected right distal ulnar fracture, which was well-healed.  After the ulnar fracture in service, the Veteran managed to return to full duties after a short duration temporary change in profile status for the remaining 4 years of active duty.  The right upper extremity nerve/muscle, discovered in 2014, showed a right median neuropathy with absent sensory response and slowed motor conditions in the forearm and decreased right tardy ulnar around the elbow.  Comparatively, the muscle and nerve studies for similar complaints in his left upper extremity in 2008 showed a median nerve neuropathy without evidence of radiculopathy.  In turning to the Veteran's carpal tunnel syndrome diagnosed in 2011, the examiner explained that it is a common disorder involving right median nerve thumb, index, and long fingers.  The Veteran's risk factors for developing carpal tunnel syndrome include obesity body mass index of 31.0 and his diabetes diagnosed in 2005.  The examiner also noted that the Veteran reported excessive use of his hand and wrist on his job (as a construction workers, campground maintence, and custodian) and hobbies, which may serve as another contributing factor to his carpal tunnel syndrome.  There were no findings of median nerve trauma or injury since there was no symptomology for 26 years post the in-service right distal ulnar fracture.  The fracture was well healed in excellent alignment on follow up x-ray the following month as related to the Veteran's mild to moderate median nerve neuropathy (carpal tunnel) and studies of the mild decreased ulnar forearm sensory, to which the latter was not found during the June 2016 VA examination.  

After reviewing the Veteran's medical treatment records, including records requested by the February 2017 Board remand, the Board finds that an increase rating in excess of 10 percent is not warranted.  Because the Veteran is right hand dominant, the analysis will be done under Diagnostic Code 5211, major side.  Under Diagnostic Code 5211, the Veteran must show evidence of malunion with bad alignment to be entitled to a compensable rating of 10 percent.  At no point during the appeal period did the Veteran provide medical evidence that demonstrated malunion and bad alignment of the right wrist, nonunion in the lower half of the wrist as required under a 20 percent rating, nonunion in the upper half of the wrist with false movement without bone loss or deformity as resulted under a 30 percent disability rating, or nonunion in the upper half of the wrist with bone loss and marked deformity as required under a 40 percent rating.  

The Veteran's June 2005 examiner stated that aside from some cortical thickening in the area, the Veteran's old healed fracture of the ulnar showed no changes from the examination results in 1996.  Based on his July 2009 VA examination report, the Veteran was not hospitalized for any conditions relating to his ulna fracture, despite claims that it has worsened.  The examiner found no decrease in his range of motion or limited joint function due to pain.  An x-ray revealed that the healed fracture of his distal ulnar was in good anatomic alignment, with no deformity.  There was no finding of malunion or nonunion of the wrist.  

The Veteran is entitled only to a 10 percent disability rating under Diagnostic Code 5024 due to pain associated with the fracture, as demonstrated during his February 2011 VA examination.  During that examination, the examiner diagnosed the Veteran with degenerative joint disease of the right elbow and a carpal tunnel syndrome.  However, the two conditions were found unrelated to the Veteran's ulnar fracture.  This was again affirmed by the June 2016 VA examiner.  

The Board has acknowledged that pursuant to the 2014 Joint Motion for Remand, the Veteran may have possible increased severity of his service connected ulnar condition and may be entitled to a higher rating under other diagnostic codes.  However, the Board has concluded that based on the medical evidence, those assertions regarding to his forearm and elbow are not related to his service connected fractured ulnar.  Thus, those diagnostic codes will not be considered.  


ORDER

Entitlement to an increased rating in excess of 10 percent for a residual fracture right distal ulna is denied.



____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


